                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID BRIDGES,

               Plaintiff,

       v.                                               Case No. 3:18-cv-00413-JPG-GCS

EXPERIAN,

               Defendant.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

        This matter comes before the Court on the parties’ stipulation of dismissal pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 16.) That rule allows dismissal of an

action without a court order if the notice of dismissal is signed by all parties who have appeared

in the case. Here, the parties have met the requirements of the rule. Accordingly, the Court

FINDS that this case is DISMISSED WITH PREJUDICE. The Court DIRECTS the Clerk of

Court to close this case.

IT IS SO ORDERED.

DATED: FEBRUARY 12, 2019
                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    U.S. DISTRICT JUDGE
